DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Borowski (WO 2012/085149) (PCT version of US 9,516,244 from IDS).
Regarding Claims 1 and 10, Borowski discloses (plurality of) a photomultiplier pixel cell(s) [Fig 6; 0145-7], comprising: a photon detector coupled to detect an incident photon [#40 of Fig 6], wherein the incident photon is adapted to trigger an avalanche current in the photon detector [#40 of Fig 6]; a quenching circuit coupled to the photon detector to quench the avalanche current [#40-41 of Fig 6]; an enable circuit coupled to the photon detector to enable and disable the photon detector in response to an enable signal [#42-43 of Fig 6; 0102-7; 0145-0149]; a buffer circuit coupled to the photon detector to generate a digital output signal having a pulse width interval in response to the avalanche current triggered in the photon detector [#43, #45 of Fig 6; 0101-07]; and a digital-to-analog converter having a plurality of inputs, wherein the buffer circuit is a first one of a plurality of buffer circuits, wherein a first one of the inputs of the digital-to-analog converter is coupled to the first one of the plurality of buffer circuits [#43-45 of  Fig 6, 8; 0147-9; 0155] to receive a respective one of a plurality of digital output signals, wherein the digital-to-analog converter is coupled to generate an analog output signal having a magnitude that is 
Regarding Claim 11, Borowski also discloses wherein the light sensing system is included in a line scan sensor [0101-07; 0129-34; 0145-9].
Regarding Claim 12, Borowski also discloses  a light source coupled to the controller, wherein the light source is coupled emit light towards an object such that the emitted light is reflected from the object to the pixel array to determine a distance to the object from the pixel array based on a time-of-flight of the light from the light source [#60-#63, #67 of Fig 8,9; 0101-07; 0155; 0166-67].
Regarding Claims 2 and 13, Borowski also discloses a threshold detection circuit having a first input coupled to receive the analog output signal from the digital-to-analog converter [#43-45 of Fig 6, 8; 0101-07; 0147-9; 0155], and a second input coupled to receive a reference signal, wherein the threshold detection circuit is coupled to generate a start signal in response to the analog signal and the reference signal [#43-45 of Fig 6, 8; 0101-07; 0147-9; 0155]; and a time-to-digital converter circuit coupled to receive the start signal, wherein the time-to- digital converter circuit is coupled to process time in response to a threshold number of digital output signals received concurrently within the pulse width interval at the plurality of inputs of the digital-to-analog converter [#43-45 of Fig 6, 8; 0101-07; 0129-34; 0145-49; 0166-67].
Regarding Claims 3 and 14, Borowski also discloses wherein the photon detector is disposed in a first wafer, and wherein the quenching circuit, the enable circuit, the buffer circuit, 
Regarding Claims 4 and 15, Borowski also discloses wherein the photon detector comprises a Geiger-mode Single Photon Avalanche Photodiode (SPAD) [#40 of Fig 6; 0002; 0101-07; 0145].
Regarding Claims 5 and 16, Borowski also discloses wherein the enable circuit comprises a transistor coupled between a voltage reference terminal and the SPAD, wherein the transistor is coupled to be switched in response to the enable signal to individually enable and disable the SPAD [Fig 5, 6, 8; 0019; 0101-07; 0128-34; 0145-9; 0155; 0168].
Regarding Claims 6 and 17, Borowski also discloses wherein the quenching circuit comprises an active quenching circuit coupled to generate a constant width for the pulse width interval of the digital output signal [#70, #76 of Fig 10; 0172-75].
Regarding Claims 8 and 19, Borowski also discloses wherein the photon detector, the quenching circuit, the enable circuit, and the buffer circuit are included in a digital portion of the photomultiplier pixel cell, wherein the digital-to-analog converter is included in an analog portion of the photo multiplier pixel cell, wherein digital portion is one of a plurality of digital portions, and wherein the photo multiplier pixel cell includes the plurality of digital portions coupled to the analog portion [#40-43 of Fig 6, 8; 0101-07; 0145-6].

Claim Objections
Claims 7, 9, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are almost entirely directed towards the limitation of “an enable circuit coupled to the photon detector to enable and disable the photon detector in response to an enable signal”. Under a broadest reasonable interpretation any circuit that has control over the activation/enabling and deactivation/disabling of a connected/coupled photon detector would read on this limitation. Applicant does not define what exactly an enable circuit is in the specification, merely provides one example of an element included in the enable circuit (a transistor). 
The cited paragraphs of Borowski described that the local controller circuitry acts as the enable circuit, and states in [0101]-[0106] conditions on when the detector is activated or disabled. As such, Borowski does teach the broad limitation of an enable circuit that enables and disables a photon detector via a signal. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific structural/ functional details of an enable circuit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner has attached to the PTO-892 several references, including Mandai (US 2018/0090526) – specifically to paragraphs [0061], [0101] and [0102]. In these paragraphs, Mandai teaches a quenching circuit, a gating signal with a select transistor, used for selecting and enabling a SPAD detector and disabling it. So, even if applicant disagrees with the teaching of Borowski, the enable circuit, enable signal, transistor, the enabling and disabling of the detector are explicitly taught in the aforementioned Mandai paragraphs, using almost identical language to that in Claims 1 and 10. 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645